Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5, 8, 10-28, 30, 32, 35 and 37-54 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is “form a body area network with peripheral devices by communicating wirelessly according to a first wireless protocol; and transmit location information according to a second wireless protocol different than the first wireless protocol”, “wherein at least one of the relay network hubs are dynamically repositionable relative to the field of play and are configured to determine the location of the player network hub on the field of play based on a current position of the at least one of the relay network hubs; and wherein the at least one relay network hub is a component of an autonomous vehicle and is configured to be dynamically repositionable to change from a first physical location to another physical location with respect to: the field of play; movement of the player network hub within the field of play; and signal range distance relative to the relay network hub to transmit or receive wireless data packets with the relay network hub”.  





The closest prior art to Teague (Pat. No.: US 20100315225 A1) teaches in paragraphs [0005, 0029, 0034, 0035 and 0037], and in FIGS. 1, 2 and 8, a gateway wristband serves as a wireless gateway for a personal area network (PAN) comprising miniaturized electronic medical sensors on or within a particular patient, and a PAN protocol format.  Gateway wristband 1 includes an internal PAN transceiver for establishing communication links 10.  With a plurality of miniaturized electronic medical sensors 2a-2d.  Translate data from the PAN protocol format to the WLAN protocol format.  Gateway wristband 1 includes a WLAN transceiver for establishing wide-area wireless communications links 12 with a base station 5. Gateway wristband 1 is configured to communicate a patient ID or a wristband ID. The patient or wristband ID may be communicated to the hospital network 4 periodically so as to indicate the location of the patient within the network.  Data network signals 12 from/to a WLAN or WWAN base station antenna 5. A plurality of wireless routers 18, a router 19 and a network server 22, computers 30.  Teague fails to teach “wherein at least one of the relay network hubs are dynamically repositionable relative to the field of play and are configured to determine the location of the player network hub on the field of play based on a current position of the at least one of the relay network hubs; and wherein the at least one relay network hub is a component of an autonomous vehicle and is configured .  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Joshua Smith  
/J.S./  
4-5-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477